ICJ_089_Lockerbie_LBY_USA_1998-03-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 30 MARS 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER OF 30 MARCH 1998
Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etats-Unis d'Amérique), ordonnance du 30 mars 1998, C.IJ.
Recueil 1998, p. 240

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 30 March 1998, I. C.J. Reports
1998, p. 240

 

| N° de vente:
ISSN 0074-4441 Sales number 702

ISBN 92-1-070766-4

 

 

 
240

INTERNATIONAL COURT OF JUSTICE

YEAR 1998 1998
. 30 March
General List
30 March 1998 No. 89

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA ». UNITED STATES
OF AMERICA)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
PARRA-ARANGUREN, KOOIMANS, REZEK; Judge ad hoc EL-
KosHERI; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 31, 44 and 79 of the Rules of Court,

Having regard to the Application by the Great Socialist People’s
Libyan Arab Jamahiriya, filed in the Registry of the Court on 3 March
1992, instituting proceedings against the United States of America in
respect of a “dispute between Libya and the United States concerning the

4
1971 MONTREAL CONVENTION (ORDER 30 III 98) 241

interpretation or application of the Montreal Convention” of 23 Septem-
ber 1971 for the Suppression of Unlawful Acts against the Safety of Civil
Aviation,

Having regard to the Order of 19 June 1992, by which the Court, taking
account of the Parties’ requests, inter alia fixed 20 June 1995 as the time-
limit for the filing of the Counter-Memorial of the United States,

Having regard to the preliminary objections concerning the jurisdic-
tion of the Court to hear the case and the admissibility of the Applica-
tion, which were submitted by the Government of the United States
within the time-limit fixed for the filing of the Counter-Memorial;

Whereas, by a Judgment dated 27 February 1998, the Court found
that, on the basis of Article 14, paragraph 1, of the Montreal Convention
of 23 September 1971, it has jurisdiction to hear the disputes between
Libya and the United States as to the interpretation or application of the
provisions of that Convention; found that the Application filed by Libya
on 3 March 1992 is admissible; and declared that the objection raised by
the United States according to which the claims of Libya became moot
because Security Council resolutions 748 (1992) and 883 (1993) had ren-
dered them without object does not, in the circumstances of the case,
have an exclusively preliminary character;

Whereas in order to ascertain the views of the Parties on the subse-
quent procedure, the Vice-President, acting President, received their
Agents on 24 March 1998;

Taking into account the views of the Parties,

Fixes 30 December 1998 as the time-limit for the filing of the Counter-
Memorial of the United States of America; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of March, one thousand
nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Great Socialist People’s Libyan Arab Jamahiriya and
the Government of the United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
